             Case 2:20-cv-00372-RAJ Document 13 Filed 04/03/20 Page 1 of 8




 1

 2

 3

 4

 5

 6                                                                   The Honorable Richard A. Jones

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   GABRIELLA KERTESZ,                                NO. 2:20-CV-00372-RAJ-BAT
     pro se and all other similarly situated
10   citizens,                                         DEFENDANT’S MOTION TO
                                                       DISMISS UNDER RULE 12(b)(1), (6)
11                              Plaintiff,
        v.                                             NO ORAL ARGUMENT
12                                                     REQUESTED
     BOB FERGUSON,
13                              Defendant.             NOTE ON MOTION CALENDAR:
                                                       MAY 1ST, 2020
14

15                     I.      INTRODUCTION AND RELIEF REQUESTED

16           Defendant, BOB FERGUSON, respectfully moves to dismiss this action for lack of

17   subject matter jurisdiction under the Federal Rules of Civil Procedure 12(b)(1) and failure to

18   state a claim upon which relief may be granted under the Federal Rules of Civil Procedure

19   12(b)(6).

20                                  II.        STATEMENT OF FACTS
21           Plaintiff filed this Complaint on March 13, 2020. Plaintiff identifies the defendant as

22   Bob Ferguson, Attorney General of the State of Washington.

23           According to the exhibits filed with the Plaintiff’s complaint, Plaintiff filed a claim in

24   small claims court against Swedish Hospital on January 6, 2015. Plaintiff’s Exhibit 7. This

25   claim was dismissed on March 5, 2015, on the basis that the Plaintiff did not establish

26   malpractice by a preponderance of the evidence. Plaintiff’s Exhibit 7.

      DEF.[’S] MOT. TO DISMISS UNDER                    1               ATTORNEY GENERAL OF WASHINGTON
                                                                             Agriculture & Health Division
      RULE 12(b)(1), (6)                                                      7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                     PO Box 40109
                                                                              Olympia, WA 98504-0109
                                                                                     360-586-6500
             Case 2:20-cv-00372-RAJ Document 13 Filed 04/03/20 Page 2 of 8




 1          Plaintiff’s allegations in the current matter appear to stem from the dismissal of this

 2   claim. Plaintiff alleges the operation of RCW 7.70.060 is unconstitutional and asserts that the

 3   Defendant cannot defend the law. Plaintiff seeks relief in the form of an amendment to

 4   RCW 7.70.060.

 5                                        III.    ARGUMENT
 6   A.     The Complaint Must Be Dismissed Because Plaintiff Has Failed to Allege a Claim
            Sufficient to Invoke This Court’s Jurisdiction
 7

 8          The federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251,

 9   256, 133 S. Ct. 1059, 185 L. Ed. 2d 72 (2013). Consequently, the federal courts presume “that

10   a cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests

11   upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

12   375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994)(citation omitted).

13          Plaintiff lacks Article III standing necessary to invoke this Court’s jurisdiction. Lack of

14   standing is properly raised in a motion to dismiss under Fed. R. Civ. Proc. 12(b)(1). See White

15   v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). There are three (3) requirements to establish

16   Article III standing: (1) an alleged harm suffered by the plaintiff that is “concrete” and “actual

17   or imminent,” (2) “a fairly traceable connection between the plaintiff’s injury and the

18   complained-of conduct of defendant,” and (3) a likelihood that the requested relief will redress

19   the alleged injury. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102–03, 118 S. Ct.

20   1003 (1998). “This triad of injury in fact, causation, and redressability comprises core of

21   Article III’s case-or-controversy requirement, and the party invoking federal jurisdiction bears

22   burden of establishing its existence.” Id. at 103–04.

23          Plaintiff’s Complaint suggests that Plaintiff’s alleged harm stems from an action in

24   small claims court against Swedish Hospital. Complaint at p. 9; Plaintiff’s Exhibit 7. That

25   action was dismissed with prejudice on the basis that Plaintiff did not establish malpractice by

26   a preponderance of the evidence. Complaint at 9; Plaintiff’s Exhibit 7.

      DEF.[’S] MOT. TO DISMISS UNDER                    2               ATTORNEY GENERAL OF WASHINGTON
                                                                             Agriculture & Health Division
      RULE 12(b)(1), (6)                                                      7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                     PO Box 40109
                                                                              Olympia, WA 98504-0109
                                                                                     360-586-6500
             Case 2:20-cv-00372-RAJ Document 13 Filed 04/03/20 Page 3 of 8




 1          There is no need to speculate about the nature of the Plaintiff’s harm here because her

 2   claim does not meet the second and third requirements for Article III standing. There is no

 3   connection between Plaintiff’s alleged harm and any conduct by Defendant. Plaintiff asserts

 4   that the Defendant is responsible for “fighting the unconstitutionality of RCW 7.70.060” and

 5   has failed to do so. Complaint at p. 10. This bare allegation does not establish causation and

 6   redressability as required for Article III standing. The harm alleged by Plaintiff relates to

 7   actions by Swedish Hospital, not by the Defendant.

 8          On the face of the Complaint, Plaintiff has not carried her burden of establishing

 9   causation and redressability, and, therefore, she lacks Article III standing.

10   B.     The Complaint Must be Dismissed Because Plaintiff Has Failed to Make
            Allegations to State a Claim for Relief and Because the Law Does Not Support a
11          Claim for Relief
12          A complaint must be dismissed under Fed. R. Civ. P. 12(b)(6) when there are

13   insufficient factual allegations to state a claim for relief, Ashcroft v. Iqbal, 556 U.S. 662, 678,

14   129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009), or when the law does not support a claim for relief.

15   Neitzke v. Williams, 490 U.S. 319, 326, 109 S. CT 1827, 104 L. Ed 2d 338 (1989); Seismic

16   Reservoir, Inc. v. Paullson, 785 F.3d 330 (9th Cir. 2015). To survive a motion to dismiss, “a

17   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

18   that is plausible on its face.’ ” A claim is plausible on its face “when the plaintiff pleads

19   factual content that allows the court to draw the reasonable inference that the defendant is

20   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at 678.

21          On a motion to dismiss, material allegations of the complaint are taken as admitted and

22   the complaint is to be liberally construed in favor of the plaintiff. Sherman v. Yakahi, 549 F.2d

23   1287, 1290 (9th Cir. 1977). While the court can liberally construe a pro se plaintiff’s

24   complaint, it cannot supply an essential fact that the plaintiff has failed to plead. Pena v.

25   Gardner, 976 F.2d 469, 471 (9th Cir. 1992) (quoting Ivey v. Bd. of Regents of Univ. of Alaska,

26   673 F.2d 266, 268 (9th Cir. 1982)). A motion to dismiss only admits, for the purposes of the

      DEF.[’S] MOT. TO DISMISS UNDER                    3                ATTORNEY GENERAL OF WASHINGTON
                                                                              Agriculture & Health Division
      RULE 12(b)(1), (6)                                                       7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                      PO Box 40109
                                                                               Olympia, WA 98504-0109
                                                                                      360-586-6500
              Case 2:20-cv-00372-RAJ Document 13 Filed 04/03/20 Page 4 of 8




 1   motion, all well pleaded facts in the complaint, as distinguished from conclusory allegations.

 2   Mitchell v. King, 537 F.2d 385, 386 (10th Cir. 1976); see also, Jones v. Cmty. Redevelopment

 3   Agency, 733 F.2d 646, 649 (9th Cir. 1984) (conclusory allegations unsupported by facts are

 4   insufficient to state a claim under 42 U.S.C. § 1983).

 5           Here, the Plaintiff’s Complaint does not plead sufficient facts to state a claim under

 6   42 U.S.C. § 1983 or U.S. Const. amend. XIV. The conclusory allegations of the Complaint are

 7   insufficient to state a claim that is plausible on its face, and the law does not support the claim

 8   for relief.

 9           1.      A State Official Acting in His or Her Official Capacity is Not A “Person”
                     Under 42 U.S.C. § 1983
10

11           Plaintiff alleges Defendant violated 42 U.S.C. § 1983 by defending RCW 7.70.060.

12   42 U.S.C. § 1983 states:

13           Every person who, under color of any statute, ordinance, regulation, custom, or
             usage, of any State or Territory or the District of Columbia, subjects, or causes
14           to be subjected, any citizen of the United States or other person within the
             jurisdiction thereof to the deprivation of any rights, privileges, or immunities
15           secured by the Constitution and laws, shall be liable to the party injured in an
             action at law, suit in equity, or other proper proceeding for redress, except that
16           in any action brought against a judicial officer for an act or omission taken in
             such officer's judicial capacity, injunctive relief shall not be granted unless a
17           declaratory decree was violated or declaratory relief was unavailable. For the
             purposes of this section, any Act of Congress applicable exclusively to the
18           District of Columbia shall be considered to be a statute of the District of
             Columbia.
19

20           A state agency is not a “person” under 42 U.S.C. § 1983, nor is a state official acting in
21   his or her official capacity. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71, 109 S. Ct.
22   2304, 105 L. Ed. 2d 45 (1989). “[A] suit against a state official in his or her official capacity is
23   not a suit against the official but rather is a suit against the official’s office. As such, it is no
24   different from a suit against the State itself.” Id. (citations omitted).
25           Here, Plaintiff appears to name Bob Ferguson acting in his official capacity as
26   Attorney General of the State of Washington. Consequently, all claims against the Defendant

      DEF.[’S] MOT. TO DISMISS UNDER                      4                ATTORNEY GENERAL OF WASHINGTON
                                                                                Agriculture & Health Division
      RULE 12(b)(1), (6)                                                         7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                        PO Box 40109
                                                                                 Olympia, WA 98504-0109
                                                                                        360-586-6500
             Case 2:20-cv-00372-RAJ Document 13 Filed 04/03/20 Page 5 of 8




 1   under 42 U.S.C. § 1983 must be dismissed.

 2          2.      Plaintiff’s Allegations are Insufficient to Support a Claim for Relief Under
                    42 U.S.C. 1983
 3

 4          Even if Defendant were susceptible to a claim for relief under 42 U.S.C. 1983, Plaintiff

 5   provides no reasonable basis on which the Defendant is alleged to have acted under color of

 6   state law to deprive her of her rights. Plaintiff challenges RCW 7.70.060, which concerns a

 7   health care provider’s use of informed consent forms. Chapter 7.70 RCW relates to private

 8   causes of action against health care providers for injuries resulting from health care, including

 9   breach of the duty to secure informed consent regarding treatment. The State has no role in

10   enforcing this statute, as it relates to private causes of action between a provider and an

11   individual.

12          3.      Plaintiff’s Allegations Are Insufficient to Support a Claim that
                    RCW 7.70.060 is Unconstitutional
13

14          Plaintiff appears to allege that RCW 7.70.060 is unconstitutional because it denies

15   equal protection of the law in violation of the Fourteenth Amendment. U.S. Const. amend.

16   XIV provides, “[n]o State shall . . . deny to any person within its jurisdiction the equal

17   protection of the laws.” On the face of the Complaint, Plaintiff has not established a claim

18   under the Equal Protection Clause.

19          “The Equal Protection Clause does not forbid classifications.” Nordlinger v. Hahn,

20   505 U.S. 1, 10, 112 S. Ct. 2326, 120 L. Ed. 2d 1 (1992). “It simply keeps governmental

21   decision makers from treating differently persons who are in all relevant respects alike.” Id.

22   (citation omitted); see also Honolulu Weekly, Inc. v. Harris, 298 F.3d 1037, 1047 (9th Cir.

23   2002) (“The Equal Protection Clause directs that ‘all persons similarly circumstanced shall be

24   treated alike.’ ” (quoting Plyler v. Doe, 457 U.S. 202, 216, 102 S. Ct. 2382, 72 L. Ed. 2d 786

25   (1982))). “Evidence of different treatment of unlike groups does not support an equal

26   protection claim.” Thornton v. City of St. Helens, 425 F.3d 1158, 1168 (9th Cir. 2005)

      DEF.[’S] MOT. TO DISMISS UNDER                   5               ATTORNEY GENERAL OF WASHINGTON
                                                                            Agriculture & Health Division
      RULE 12(b)(1), (6)                                                     7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                    PO Box 40109
                                                                             Olympia, WA 98504-0109
                                                                                    360-586-6500
               Case 2:20-cv-00372-RAJ Document 13 Filed 04/03/20 Page 6 of 8




 1   (citation omitted).

 2             Where a statute, ordinance, or rule does not concern a suspect or semi-suspect class or

 3   a fundamental right, courts apply rational basis review and simply ask whether the statute is

 4   “rationally related to a legitimate governmental interest.” Honolulu Weekly, Inc. v. Harris,

 5   298 F.3d 1037, 1047 (9th Cir. 2002) (quoting Ball v. Massanari, 254 F.3d 817, 823 (9th Cir.

 6   2001)).

 7             Plaintiff’s Complaint alleges a violation of equal protection because RCW 7.70.060

 8   treats patients and providers differently. This allegation does not involve a suspect class or

 9   fundamental right. Therefore, the proper standard is whether RCW 7.70.060 is rationally

10   related to a legitimate governmental interest.

11             The governmental interest at issue is the availability of high quality, affordable, and

12   accessible health care. RCW 7.70.060 promotes this governmental interest by facilitating the

13   use of consent forms by providers while giving patients the ability to rebut the existence of a

14   signed consent form. The statute states that a signed consent form shall constitute prima facie

15   evidence that a patient gave his or her informed consent to treatment, and the patient has the

16   burden of rebutting this form by a preponderance of the evidence. RCW 7.70.060(1).

17   However, failure to use a standard consent form shall not be admissible of failure to obtain

18   informed consent. RCW 7.70.060(5).

19             The language in RCW 7.70.060 strikes a rational balance between the patient’s right to

20   be informed of material facts relating to treatment, with the provider’s ability to provide high

21   quality and accessible health care. Consequently, RCW 7.70.060 is rationally related to the

22   legitimate governmental interest of promoting access to high quality and affordable health

23   care. The law does not support a claim for relief, and Plaintiff’s Complaint must be dismissed.

24   ///
25   ///
26   ///

      DEF.[’S] MOT. TO DISMISS UNDER                    6               ATTORNEY GENERAL OF WASHINGTON
                                                                             Agriculture & Health Division
      RULE 12(b)(1), (6)                                                      7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                     PO Box 40109
                                                                              Olympia, WA 98504-0109
                                                                                     360-586-6500
              Case 2:20-cv-00372-RAJ Document 13 Filed 04/03/20 Page 7 of 8




 1                       IV.    CONCLUSION AND RELIEF REQUESTED

 2           Plaintiff has not carried her burden of establishing Article III standing to invoke this

 3   Court’s jurisdiction. As discussed above, she has not met the causation or redressability

 4   elements of Article III standing.

 5           Additionally, Plaintiff has failed to state a claim for which relief can be granted. The

 6   claims against Defendant under 42 U.S.C. § 1983 must be dismissed because the Defendant is

 7   a state official acting in his official capacity, and therefore does not constitute a “person” for

 8   purposes of 42 U.S.C. § 1983. The claims against Defendant for violation of equal protection

 9   under U.S. Const. amend. XIV must be dismissed because the law does not support a claim

10   for relief.

11                                       V.   PROPOSED ORDER

12           A proposed order granting the relief requested accompanies this

13           motion. DATED this 3rd day of April, 2020.

14
                                                 ROBERT W. FERGUSON
15                                               Attorney General

16

17                                               KELSEY L. MARTIN, WSBA No. 50296
                                                 Assistant Attorney General
18                                               Agriculture and Health Division
                                                 Attorneys for Defendant Bob Ferguson
19                                               360-586-6470
20

21

22

23

24

25

26

      DEF.[’S] MOT. TO DISMISS UNDER                    7               ATTORNEY GENERAL OF WASHINGTON
                                                                             Agriculture & Health Division
      RULE 12(b)(1), (6)                                                      7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                     PO Box 40109
                                                                              Olympia, WA 98504-0109
                                                                                     360-586-6500
             Case 2:20-cv-00372-RAJ Document 13 Filed 04/03/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2                  I hereby certify that on April 3, 2020, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the following:

 5          UNITED STATES WESTERN DISTRICT COURT CLERK
            SEATTLE, WA
 6

 7          GABRIELLA KERTESZ
            9702 1ST AVE NW
 8          SEATTLE, WA 98117

 9          I certify under penalty of perjury under the laws of the state of Washington that the

10   foregoing is true and correct.

11   DATED this 3rd day of April, 2020, at Tumwater, WA.

12

13                                                ______________________________________
                                                  JESSICA MAY
14                                                Legal Assistant

15

16

17

18

19

20

21

22

23

24

25

26

      DEF.[’S] MOT. TO DISMISS UNDER                   8               ATTORNEY GENERAL OF WASHINGTON
                                                                            Agriculture & Health Division
      RULE 12(b)(1), (6)                                                     7141 Cleanwater Drive SW
      NO. 2:20-CV-00372-RAJ-BAT                                                    PO Box 40109
                                                                             Olympia, WA 98504-0109
                                                                                    360-586-6500
